Citation Nr: 0400064	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 2001 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The veteran maintains that his current hearing loss and 
tinnitus are related to in service acoustic trauma.  The 
record shows that he participated in Campaigns in New Guinea 
and the Philippines.  He states that he was a 40 mm gun 
loader and came under constant enemy and shelling.  A 
September 2000 private audiological report shows hearing loss 
and tinnitus.  The examiner indicated that these disorders 
were related to inservice acoustic trauma.  As such the Board 
finds that a specialized VA examination is warranted.  

On September 22, 2003, Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
In this regard, the president has recently signed into law, 
the Veterans Benefits Act of 2003, P. L. 108-  ,Section 701 
which now permits the VA to adjudicate a claim before the 
expiration of the one year time period.  

Accordingly, the case is REMANDED for the following actions:  

1.  The RO must review the claims file 
and ensure that the VA's obligations 
under the VCAA have been met.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  A VA examination should be conducted 
by a specialist in ear disorders (M.D.) 
in order to determine the nature, 
severity and etiology of the veteran's 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner prior to the examination.  In 
addition to an audiological examination, 
any other tests deemed necessary should 
be performed.  The examiner is requested 
to obtain a detailed inservice and post 
service history of noise exposure.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
hearing loss and tinnitus are related to 
his military service.  The examiner's 
attention should be directed to the 
private audiology report dated in 
September 2000.  A complete rational for 
any opinion expressed should be included 
in the report.  

3.  Thereafter, the RO should re-adjudicate 
the veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, legal or factual, as 
to the ultimate disposition of this case.  The veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




